EXHIBIT 10.21

AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into as of February 15, 2008 (the
“Effective Date”), by and between CompuMed, Inc., a Delaware corporation (the
“Company”); Boston Avenue Capital, LLC (“BAC”), an Oklahoma limited liability
company; and Robert Stuckelman, John Romm, M.D., and Stuart Silverman, M.D.,
each a resident of California and John Minnick, a resident of Kansas, and each a
member of the Board of Directors of the Company and each unaffiliated with BAC
(collectively, the “Board Members”).

WHEREAS, the Company has conducted a search for funds needed for its business,
seeking either debt or equity funding, and has determined that BAC’s offer of a
$4 Million Revolving Line of Credit and a Warrant to purchase up to 16 Million
shares of common stock, exercisable only if the Company’s stockholders approve
an increase in the Company’s authorized stock sufficient to permit that number
of shares to be reserved for issuance and issued upon exercise of the Warrant,
is the best choice available to the Company;

WHEREAS, the Company and BAC have negotiated at length and reached an agreement
on the terms and conditions of the Revolving Line of Credit Agreement, the
associated Promissory Note and Escrow Agreement, and the Warrant to Purchase
Common Shares (collectively, the “Financing Documents”);

WHEREAS, BAC has made the resignation of the Board Members a condition precedent
to entering into the Financing Documents;

WHEREAS, the Company and BAC entered into an agreement dated May 17, 2007, and a
Side Letter Agreement dated March 17, 2007 (collectively, the “Other
Agreements”), regarding certain rights and obligations concerning the election
of members of the Board of Directors of the Company;

WHEREAS, the Board Members are willing to resign, as BAC requires, in order to
facilitate the BAC financing, if, and only if, BAC releases them individually
from all present and future claims, which BAC is willing to do if, and only if,
each of the Board Members, acting individually, also releases BAC from all
present and future claims;

WHEREAS, this Agreement is being entered into simultaneously with the Financing
Documents and the funding of the Escrow Account with the funds made available to
the Company by BAC pursuant to the line of credit; and

WHEREAS, the Company and BAC acknowledge and agree that the Other Agreements
have been fully performed to this date to the satisfaction of BAC and the
Company, that the purposes of the Other Agreements have been fulfilled, and that
the Other Agreements should be terminated in order for the BAC financing to be
provided through the Financing Documents;

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, and in consideration of the recitals and mutual
promises set forth herein, and intending to be fully bound hereby, the parties
hereto hereby agree as follows:





- 1 -




--------------------------------------------------------------------------------

1.

The Company and BAC terminate the Other Agreements, effective as of the
Effective Date.

2.

Each of the Board Members agrees to submit his resignation to the Company
concurrently with the execution and delivery of this Agreement.

3.

As a matter not involving the Company, BAC and each of the Board Members, acting
individually, shall, concurrently with the execution and delivery of this
Agreement, execute and deliver a Mutual Release substantially in the form of
Annex A hereto.

4.

Each of BAC and the Board Members represents and warrants to each other and the
Company that in all matters related to this Agreement and each parties’
respective Mutual Release (collectively, the “Agreement Documents”), they (i)
have read and understand the Agreement Documents; (ii) understand that the
Company has been represented in the preparation, negotiation and execution of
this Agreement and a draft of the Mutual Releases by Jones Day, counsel to the
Company, and that Jones Day has not advised or represented either BAC or any of
the Board Members in the preparation, negotiation and execution of the Agreement
Documents; (iii) have been represented in the preparation, negotiation and
execution of the Agreement Documents by legal counsel of the their own choice or
have voluntarily declined to seek such counsel after being advised to do so; and
(iv) understand the terms and legal consequences of the Agreement Documents and
are fully aware of the legal and binding effect of the Agreement Documents.

5.

The Agreement Documents constitute and contain the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and thereof, and supersede any and all prior negotiations, correspondence,
agreements, understandings, duties or obligations between the parties respecting
such subject matter.

6.

Each party that is an entity represents and warrants that it has authorized the
execution and performance of this Agreement through the signatory below and each
party who is an individual has authorized the execution and performance of this
Agreement through his own signature below.

7.

This Agreement shall be governed by and construed exclusively in accordance with
the internal laws of the State of California, excluding that body of law
relating to conflict of laws and choice of law.

8.

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provisions or the remaining
provisions of this Agreement.

9.

No party shall have any right or power to assign this Agreement or such party's
rights and obligations herein provided without the prior written consent of all
the other parties.  Subject to the immediately preceding sentence, the
provisions of this Agreement shall inure to the benefit of, and shall be binding
upon, the successors and permitted assigns of the parties.





- 2 -




--------------------------------------------------------------------------------

10.

Any notice, request or other document required or permitted to be given or
delivered, shall be delivered to:

If, to the Company:

CompuMed, Inc.,

5777 West Century Blvd.

Suite 1285

Los Angeles, CA 90045

Fax:  (310) 645-5880

If, to Boston Avenue Capital, LLC:

_______________________________

_______________________________

_______________________________

_______________________________

Fax: ___________________________

If, to Robert Stuckelman:

_______________________________

_______________________________

_______________________________

_______________________________

Fax: ___________________________

If, to John Minnick:

_______________________________

_______________________________

_______________________________

_______________________________

Fax: ___________________________

If, to John Romm, M.D.:

_______________________________

_______________________________

_______________________________

_______________________________

Fax: ___________________________

If, to Stuart Silverman, M.D.:

_______________________________

_______________________________

_______________________________

_______________________________

Fax: ___________________________




11.

This Agreement may be modified or amended or the provisions hereof waived only
by a written document signed by the parties hereto.

12.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

13.

Nothing in this Agreement, express or implied, is intended to confer upon any
person, other than the parties and their successors and assigns, any rights or
remedies under or by reason of this Agreement.





- 3 -




--------------------------------------------------------------------------------

14.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




Boston Avenue Capital, LLC
By: Value Fund Advisors, LLC, Manager

By: ______________________________

Name: Charles M. Gillman

Title: Manager

CompuMed, Inc.




By: ______________________________

Name: Maurizio Vecchione

Title: Interim Chief Executive Officer

__________________________________

Robert Stuckelman

__________________________________

John Minnick

__________________________________

John Romm, M.D.

__________________________________

Stuart Silverman, M.D.








- 4 -




--------------------------------------------------------------------------------







ANNEX A




MUTUAL RELEASE AND WAIVER




THIS MUTUAL RELEASE AND WAIVER (this “Release”) is entered into as of February
15, 2008, by and between Boston Avenue Capital, LLC (“BAC”), an Oklahoma limited
liability company, and [Name of resigning director], an individual resident in
California and a member of the Board of Directors of CompuMed, Inc. (the
“Company”), a Delaware corporation, and unaffiliated with BAC (the “Board
Member”).

WHEREAS, the Board Member is willing to resign, as BAC requires, in order to
facilitate the Company’s financing agreement with BAC, if and only if, BAC
releases him individually from all present and future claims, which BAC is
willing to do if, and only if, the Board Member, acting individually, also
releases BAC from all present and future claims;

WHEREAS, BAC, the Company and the Board Member are parties to that certain
Agreement, dated as of February 15, 2008, pursuant to which the Board Member has
agreed to submit his resignation to the Company concurrently with the execution
and delivery of that Agreement;

NOW, THEREFORE, in consideration of the Parties’ mutual covenants and agreements
set forth herein, and for other valuable and adequate consideration received,
the parties hereto hereby agree as follows:

1.

Mutual General Release.

(a)

BAC and each of its respective affiliates (which term excludes the Company under
this Release), successors, assigns, directors, officers, employees, agents and
their respective heirs, executors, beneficiaries and personal representatives
(collectively, the “BAC Releasing Parties”), knowingly and voluntarily, release,
waive and forever discharge (collectively, the “BAC Release”) [Resigning
Director] and his heirs, executors, beneficiaries, successors, agents, assigns
and personal representatives (collectively, the “BAC Released Parties”)) from
any and all claims, demands, damages, liabilities, obligations, manner of
actions, causes, causes of action, suits, debts, sums of money, accounts,
reckonings, bonds, bills, trespasses, judgments and executions, whatever,
whether at law or in equity (collectively, “Claims”) of any kind, nature or
description whatever, whether known or unknown (and if unknown, regardless of
whether knowledge of the same may have affected the decision to make this BAC
Release), which now exist or which may hereafter arise based on any fact or
circumstance arising or occurring on or at any time prior to the date hereof
related to the Agreement.  In furtherance of the foregoing, BAC covenants on
behalf of itself and the BAC Releasing Parties not to sue or prosecute any
action against any of the BAC Released Parties with respect to any of the
matters within the scope of this Release and agree to hold each of the BAC
Released Parties harmless with respect to any such suit or prosecution in
contravention of this Section 1.

(b)

 [Resigning Director], for himself and his heirs, executors, beneficiaries,
successors, agents, assigns and personal representatives (collectively, the
“[Resigning Director]





- 1 -




--------------------------------------------------------------------------------







Releasing Parties”), knowingly and voluntarily, releases, waives and forever
discharges (collectively, the “[Resigning Director] Release”) BAC and each of
its respective affiliates (which term excludes the Company under this Release),
successors, assigns, directors, officers, employees, agents and their respective
heirs, executors, beneficiaries and personal representatives (collectively, the
“[Resigning Director] Released Parties”) from any and all claims, demands,
damages, liabilities, obligations, manner of actions, causes, causes of action,
suits, debts, sums of money, accounts, reckonings, bonds, bills,  trespasses,
judgments and executions, whatever, whether at law or in equity (collectively,
“Claims”) of any kind, nature or description whatever, whether known or unknown
(and if unknown, regardless of whether knowledge of the same may have affected
the decision to make this [Resigning Director] Release), which now exist or
which may hereafter arise based on any fact or circumstance arising or occurring
on or at any time prior to the date hereof related to the Agreement.  In
furtherance of the foregoing, [Resigning Director] covenants on behalf of
himself and the [Resigning Director] Releasing Parties not to sue or prosecute
any action against any of the Resigning Director Released Parties with respect
to any of the matters within the scope of this Release and agrees to hold each
of the Resigning Director Released Parties harmless with respect to any such
suit or prosecution in contravention of this Section 1.

2.

Waiver of Certain Matters.  Each of the parties of this Agreement expressly
waives and relinquishes any and all rights or benefits such party might have or
acquire pursuant to California Civil Code Section 1542, which reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Each party acknowledges that such party may have sustained damages and losses
which presently are unknown and unsuspected, and such losses as were sustained
may give rise to additional losses and expenses in the future which are not now
anticipated.  Nevertheless, each party acknowledges that the BAC Release and the
[Resigning Director] Release, as applicable, has been negotiated and agreed upon
in light of this realization and, being fully aware of this situation,  each
party hereby expressly waives any rights that it may have under California Civil
Code Section 1542, as well as any other state or federal statutes or common law
principles of similar effect.  Further, each party fully understands that, if
the facts with respect to the BAC Release and the [Resigning Director] Release,
as applicable, are found hereafter to be other than or different from the facts
now believed by it to be true, such party expressly accepts and assumes the risk
of such possible differences in fact regardless of any possible reason for such
possible differences in fact, and agrees that the BAC Release and the [Resigning
Director] Release, as applicable, shall remain in effect notwithstanding any
such differences in fact.




3.

No Assignment of Claims.

(a)

 BAC, on its behalf and on behalf of the BAC Releasing Parties, represents and
warrants that there has been no assignment, sale or transfer, by operation of
law or otherwise, of





- 2 -




--------------------------------------------------------------------------------







any claim, right, or interest released by the BAC Release.  BAC, on its behalf
and on behalf of the BAC Releasing Parties, agrees to indemnify, defend and hold
harmless the BAC Released Parties from any claim, liability, or expense which
may be incurred as a result of the assertion of any such claim, right, or
interest by any person by reason of any such assignment, sale, or transfer.

(b)

[Resigning Director], on behalf of himself and [Resigning Director] Releasing
Parties, represents and warrants that there has been no assignment, sale or
transfer, by operation of law or otherwise, of any claim, right, or interest
released by [Resigning Director] Release.  [Resigning Director], on behalf of
himself and [Resigning Director] Releasing Parties, agree to indemnify defend
and hold harmless [Resigning Director] Released Parties from any claim,
liability, or expense which may be incurred as a result of the assertion of any
such claim, right or, interest by any person by reason of any such assignment,
sale, or transfer.

4.

Authority; Enforceability.

(a)

BAC represents and warrants to [Resigning Director] that it has the requisite
power and authority to enter into and perform the terms of this Release, that no
further authority or approval is necessary, that the person executing this
Release on its behalf has the full right and authority to fully commit and bind
each such party and that this Release constitutes the valid and binding
obligation of each such party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and to general principles of equity.

(b)

[Resigning Director] represents and warrants to BAC that he/she has the
requisite power and authority to enter into and perform the terms of this
Release, that no further authority or approval is necessary, that in executing
this Release the [Resigning Director] on its behalf has the full right and
authority to fully commit and bind each such party and that this Release
constitutes the valid and binding obligation of each such party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and to general principles of equity.

5.

Governing Law.  This Release shall be governed by and construed exclusively in
accordance with the laws of the State of California, excluding that body of law
relating to conflict of laws and choice of law.  

6.

Amendments; Waivers.  This Release may be amended only by a writing executed by
all of the parties hereto.  A party may waive in writing compliance by the other
party hereto with any of the terms, covenants or conditions contained in this
Release (except such as may be imposed by law).  Any waiver by a party of any
violation of, breach of, or default under, any provision of this Release, by the
other party shall not be construed as, or constitute, a continuing waiver of
such provision, or waiver of any other violation of, breach of or default under
any other provision of this Release.





- 3 -




--------------------------------------------------------------------------------







7.

Complete Agreement.  This Release sets forth the entire understanding of the
Parties with respect to the subject matter hereof, and supersedes all prior
letters of intent, term sheets, agreements, arrangements and communications (and
all drafts thereof).

8.

Severability.  If one or more of the provisions of this Release are held to be
unenforceable under applicable law, then such provision or provisions shall be
excluded from this Release and the balance of this Release shall be interpreted
as if such provision or provisions were so excluded and shall be enforceable in
accordance with its terms.  

9.

Counterparts.  This Release may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  

IN WITNESS WHEREOF, the parties hereto have executed this Mutual Release and
Waiver as of the day and year first above written.




BOSTON AVENUE CAPITAL, LLC




_____________________________________

  Name:

  Title:







[ROBERT STUCKELMAN/JOHN
MINNICK/JOHN ROMM, M.D./STUART
SILVERMAN, M.D.], AN INDIVIDUAL







_____________________________________

  [Name]

  





- 4 -




--------------------------------------------------------------------------------










ANNEX A




MUTUAL RELEASE AND WAIVER




THIS MUTUAL RELEASE AND WAIVER (this “Release”) is entered into as of February
15, 2008, by and between Boston Avenue Capital, LLC (“BAC”), an Oklahoma limited
liability company, and Robert Stuckelman, an individual resident in California
and a member of the Board of Directors of CompuMed, Inc. (the “Company”), a
Delaware corporation, and unaffiliated with BAC (the “Board Member”).

WHEREAS, the Board Member is willing to resign, as BAC requires, in order to
facilitate the Company’s financing agreement with BAC, if and only if, BAC
releases him individually from all present and future claims, which BAC is
willing to do if, and only if, the Board Member, acting individually, also
releases BAC from all present and future claims;

WHEREAS, BAC, the Company and the Board Member are parties to that certain
Agreement, dated as of February 15, 2008, pursuant to which the Board Member has
agreed to submit his resignation to the Company concurrently with the execution
and delivery of that Agreement;

NOW, THEREFORE, in consideration of the Parties’ mutual covenants and agreements
set forth herein, and for other valuable and adequate consideration received,
the parties hereto hereby agree as follows:

1.

Mutual General Release.

(a)

BAC and each of its respective affiliates (which term excludes the Company under
this Release), successors, assigns, directors, officers, employees, agents and
their respective heirs, executors, beneficiaries and personal representatives
(collectively, the “BAC Releasing Parties”), knowingly and voluntarily, release,
waive and forever discharge (collectively, the “BAC Release”) Robert Stuckelman
and his heirs, executors, beneficiaries, successors, agents, assigns and
personal representatives (collectively, the “BAC Released Parties”)) from any
and all claims, demands, damages, liabilities, obligations, manner of actions,
causes, causes of action, suits, debts, sums of money, accounts, reckonings,
bonds, bills, trespasses, judgments and executions, whatever, whether at law or
in equity (collectively, “Claims”) of any kind, nature or description whatever,
whether known or unknown (and if unknown, regardless of whether knowledge of the
same may have affected the decision to make this BAC Release), which now exist
or which may hereafter arise based on any fact or circumstance arising or
occurring on or at any time prior to the date hereof related to the Agreement.
 In furtherance of the foregoing, BAC covenants on behalf of itself and the BAC
Releasing Parties not to sue or prosecute any action against any of the BAC
Released Parties with respect to any of the matters within the scope of this
Release and agree to hold each of the BAC Released Parties harmless with respect
to any such suit or prosecution in contravention of this Section 1.

(b)

 Robert Stuckelman, for himself and his heirs, executors, beneficiaries,
successors, agents, assigns and personal representatives (collectively, the
“Robert Stuckelman





- 1 -







--------------------------------------------------------------------------------










Releasing Parties”), knowingly and voluntarily, releases, waives and forever
discharges (collectively, the “Robert Stuckelman Release”) BAC and each of its
respective affiliates (which term excludes the Company under this Release),
successors, assigns, directors, officers, employees, agents and their respective
heirs, executors, beneficiaries and personal representatives (collectively, the
“Robert Stuckelman Released Parties”) from any and all claims, demands, damages,
liabilities, obligations, manner of actions, causes, causes of action, suits,
debts, sums of money, accounts, reckonings, bonds, bills,  trespasses, judgments
and executions, whatever, whether at law or in equity (collectively, “Claims”)
of any kind, nature or description whatever, whether known or unknown (and if
unknown, regardless of whether knowledge of the same may have affected the
decision to make this Robert Stuckelman Release), which now exist or which may
hereafter arise based on any fact or circumstance arising or occurring on or at
any time prior to the date hereof related to the Agreement.  In furtherance of
the foregoing, Robert Stuckelman covenants on behalf of himself and the Robert
Stuckelman Releasing Parties not to sue or prosecute any action against any of
the Resigning Director Released Parties with respect to any of the matters
within the scope of this Release and agrees to hold each of the Resigning
Director Released Parties harmless with respect to any such suit or prosecution
in contravention of this Section 1.

2.

Waiver of Certain Matters.  Each of the parties of this Agreement expressly
waives and relinquishes any and all rights or benefits such party might have or
acquire pursuant to California Civil Code Section 1542, which reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Each party acknowledges that such party may have sustained damages and losses
which presently are unknown and unsuspected, and such losses as were sustained
may give rise to additional losses and expenses in the future which are not now
anticipated.  Nevertheless, each party acknowledges that the BAC Release and the
Robert Stuckelman Release, as applicable, has been negotiated and agreed upon in
light of this realization and, being fully aware of this situation,  each party
hereby expressly waives any rights that it may have under California Civil Code
Section 1542, as well as any other state or federal statutes or common law
principles of similar effect.  Further, each party fully understands that, if
the facts with respect to the BAC Release and the Robert Stuckelman Release, as
applicable, are found hereafter to be other than or different from the facts now
believed by it to be true, such party expressly accepts and assumes the risk of
such possible differences in fact regardless of any possible reason for such
possible differences in fact, and agrees that the BAC Release and the Robert
Stuckelman Release, as applicable, shall remain in effect notwithstanding any
such differences in fact.




3.

No Assignment of Claims.

(a)

 BAC, on its behalf and on behalf of the BAC Releasing Parties, represents and
warrants that there has been no assignment, sale or transfer, by operation of
law or otherwise, of





- 2 -







--------------------------------------------------------------------------------










any claim, right, or interest released by the BAC Release.  BAC, on its behalf
and on behalf of the BAC Releasing Parties, agrees to indemnify, defend and hold
harmless the BAC Released Parties from any claim, liability, or expense which
may be incurred as a result of the assertion of any such claim, right, or
interest by any person by reason of any such assignment, sale, or transfer.

(b)

Robert Stuckelman, on behalf of himself and Robert Stuckelman Releasing Parties,
represents and warrants that there has been no assignment, sale or transfer, by
operation of law or otherwise, of any claim, right, or interest released by
Robert Stuckelman Release.  Robert Stuckelman, on behalf of himself and Robert
Stuckelman Releasing Parties, agree to indemnify defend and hold harmless Robert
Stuckelman Released Parties from any claim, liability, or expense which may be
incurred as a result of the assertion of any such claim, right or, interest by
any person by reason of any such assignment, sale, or transfer.

4.

Authority; Enforceability.

(a)

BAC represents and warrants to Robert Stuckelman that it has the requisite power
and authority to enter into and perform the terms of this Release, that no
further authority or approval is necessary, that the person executing this
Release on its behalf has the full right and authority to fully commit and bind
each such party and that this Release constitutes the valid and binding
obligation of each such party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and to general principles of equity.

(b)

Robert Stuckelman represents and warrants to BAC that he/she has the requisite
power and authority to enter into and perform the terms of this Release, that no
further authority or approval is necessary, that in executing this Release,
Robert Stuckelman on its behalf has the full right and authority to fully commit
and bind each such party and that this Release constitutes the valid and binding
obligation of each such party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and to general principles of equity.

5.

Governing Law.  This Release shall be governed by and construed exclusively in
accordance with the laws of the State of California, excluding that body of law
relating to conflict of laws and choice of law.  

6.

Amendments; Waivers.  This Release may be amended only by a writing executed by
all of the parties hereto.  A party may waive in writing compliance by the other
party hereto with any of the terms, covenants or conditions contained in this
Release (except such as may be imposed by law).  Any waiver by a party of any
violation of, breach of, or default under, any provision of this Release, by the
other party shall not be construed as, or constitute, a continuing waiver of
such provision, or waiver of any other violation of, breach of or default under
any other provision of this Release.





- 3 -







--------------------------------------------------------------------------------










7.

Complete Agreement.  This Release sets forth the entire understanding of the
Parties with respect to the subject matter hereof, and supersedes all prior
letters of intent, term sheets, agreements, arrangements and communications (and
all drafts thereof).

8.

Severability.  If one or more of the provisions of this Release are held to be
unenforceable under applicable law, then such provision or provisions shall be
excluded from this Release and the balance of this Release shall be interpreted
as if such provision or provisions were so excluded and shall be enforceable in
accordance with its terms.  

9.

Counterparts.  This Release may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  

IN WITNESS WHEREOF, the parties hereto have executed this Mutual Release and
Waiver as of the day and year first above written.




BOSTON AVENUE CAPITAL, LLC




_____________________________________

  Name:

  Title:







ROBERT STUCKELMAN, AN INDIVIDUAL







_____________________________________

  Robert Stuckelman

  











- 4 -







--------------------------------------------------------------------------------










ANNEX A




MUTUAL RELEASE AND WAIVER




THIS MUTUAL RELEASE AND WAIVER (this “Release”) is entered into as of February
15, 2008, by and between Boston Avenue Capital, LLC (“BAC”), an Oklahoma limited
liability company, and John Romm, M.D., an individual resident in California and
a member of the Board of Directors of CompuMed, Inc. (the “Company”), a Delaware
corporation, and unaffiliated with BAC (the “Board Member”).

WHEREAS, the Board Member is willing to resign, as BAC requires, in order to
facilitate the Company’s financing agreement with BAC, if and only if, BAC
releases him individually from all present and future claims, which BAC is
willing to do if, and only if, the Board Member, acting individually, also
releases BAC from all present and future claims;

WHEREAS, BAC, the Company and the Board Member are parties to that certain
Agreement, dated as of February 15, 2008, pursuant to which the Board Member has
agreed to submit his resignation to the Company concurrently with the execution
and delivery of that Agreement;

NOW, THEREFORE, in consideration of the Parties’ mutual covenants and agreements
set forth herein, and for other valuable and adequate consideration received,
the parties hereto hereby agree as follows:

1.

Mutual General Release.

(a)

BAC and each of its respective affiliates (which term excludes the Company under
this Release), successors, assigns, directors, officers, employees, agents and
their respective heirs, executors, beneficiaries and personal representatives
(collectively, the “BAC Releasing Parties”), knowingly and voluntarily, release,
waive and forever discharge (collectively, the “BAC Release”) John Romm and his
heirs, executors, beneficiaries, successors, agents, assigns and personal
representatives (collectively, the “BAC Released Parties”) from any and all
claims, demands, damages, liabilities, obligations, manner of actions, causes,
causes of action, suits, debts, sums of money, accounts, reckonings, bonds,
bills, trespasses, judgments and executions, whatever, whether at law or in
equity (collectively, “Claims”) of any kind, nature or description whatever,
whether known or unknown (and if unknown, regardless of whether knowledge of the
same may have affected the decision to make this BAC Release), which now exist
or which may hereafter arise based on any fact or circumstance arising or
occurring on or at any time prior to the date hereof related to the Agreement.
 In furtherance of the foregoing, BAC covenants on behalf of itself and the BAC
Releasing Parties not to sue or prosecute any action against any of the BAC
Released Parties with respect to any of the matters within the scope of this
Release and agree to hold each of the BAC Released Parties harmless with respect
to any such suit or prosecution in contravention of this Section 1.

(b)

 John Romm, for himself and his heirs, executors, beneficiaries, successors,
agents, assigns and personal representatives (collectively, the “John Romm
Releasing Parties”), knowingly and voluntarily, releases, waives and forever
discharges (collectively, the “John





- 1 -







--------------------------------------------------------------------------------










Romm Release”) BAC and each of its respective affiliates (which term excludes
the Company under this Release), successors, assigns, directors, officers,
employees, agents and their respective heirs, executors, beneficiaries and
personal representatives (collectively, the “John Romm Released Parties”) from
any and all claims, demands, damages, liabilities, obligations, manner of
actions, causes, causes of action, suits, debts, sums of money, accounts,
reckonings, bonds, bills,  trespasses, judgments and executions, whatever,
whether at law or in equity (collectively, “Claims”) of any kind, nature or
description whatever, whether known or unknown (and if unknown, regardless of
whether knowledge of the same may have affected the decision to make this John
Romm Release), which now exist or which may hereafter arise based on any fact or
circumstance arising or occurring on or at any time prior to the date hereof
related to the Agreement.  In furtherance of the foregoing, John Romm covenants
on behalf of himself and the John Romm Releasing Parties not to sue or prosecute
any action against any of the Resigning Director Released Parties with respect
to any of the matters within the scope of this Release and agrees to hold each
of the Resigning Director Released Parties harmless with respect to any such
suit or prosecution in contravention of this Section 1.

2.

Waiver of Certain Matters.  Each of the parties of this Agreement expressly
waives and relinquishes any and all rights or benefits such party might have or
acquire pursuant to California Civil Code Section 1542, which reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Each party acknowledges that such party may have sustained damages and losses
which presently are unknown and unsuspected, and such losses as were sustained
may give rise to additional losses and expenses in the future which are not now
anticipated.  Nevertheless, each party acknowledges that the BAC Release and the
John Romm Release, as applicable, has been negotiated and agreed upon in light
of this realization and, being fully aware of this situation,  each party hereby
expressly waives any rights that it may have under California Civil Code Section
1542, as well as any other state or federal statutes or common law principles of
similar effect.  Further, each party fully understands that, if the facts with
respect to the BAC Release and the John Romm Release, as applicable, are found
hereafter to be other than or different from the facts now believed by it to be
true, such party expressly accepts and assumes the risk of such possible
differences in fact regardless of any possible reason for such possible
differences in fact, and agrees that the BAC Release and the John Romm Release,
as applicable, shall remain in effect notwithstanding any such differences in
fact.




3.

No Assignment of Claims.

(a)

 BAC, on its behalf and on behalf of the BAC Releasing Parties, represents and
warrants that there has been no assignment, sale or transfer, by operation of
law or otherwise, of any claim, right, or interest released by the BAC Release.
 BAC, on its behalf and on behalf of the BAC Releasing Parties, agrees to
indemnify, defend and hold harmless the BAC Released





- 2 -







--------------------------------------------------------------------------------










Parties from any claim, liability, or expense which may be incurred as a result
of the assertion of any such claim, right, or interest by any person by reason
of any such assignment, sale, or transfer.

(b)

John Romm, on behalf of himself and John Romm Releasing Parties, represents and
warrants that there has been no assignment, sale or transfer, by operation of
law or otherwise, of any claim, right, or interest released by John Romm
Release.  John Romm, on behalf of himself and John Romm Releasing Parties, agree
to indemnify defend and hold harmless John Romm Released Parties from any claim,
liability, or expense which may be incurred as a result of the assertion of any
such claim, right or, interest by any person by reason of any such assignment,
sale, or transfer.

4.

Authority; Enforceability.

(a)

BAC represents and warrants to John Romm that it has the requisite power and
authority to enter into and perform the terms of this Release, that no further
authority or approval is necessary, that the person executing this Release on
its behalf has the full right and authority to fully commit and bind each such
party and that this Release constitutes the valid and binding obligation of each
such party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and to
general principles of equity.

(b)

John Romm represents and warrants to BAC that he/she has the requisite power and
authority to enter into and perform the terms of this Release, that no further
authority or approval is necessary, that in executing this Release the John Romm
on its behalf has the full right and authority to fully commit and bind each
such party and that this Release constitutes the valid and binding obligation of
each such party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and to
general principles of equity.

5.

Governing Law.  This Release shall be governed by and construed exclusively in
accordance with the laws of the State of California, excluding that body of law
relating to conflict of laws and choice of law.  

6.

Amendments; Waivers.  This Release may be amended only by a writing executed by
all of the parties hereto.  A party may waive in writing compliance by the other
party hereto with any of the terms, covenants or conditions contained in this
Release (except such as may be imposed by law).  Any waiver by a party of any
violation of, breach of, or default under, any provision of this Release, by the
other party shall not be construed as, or constitute, a continuing waiver of
such provision, or waiver of any other violation of, breach of or default under
any other provision of this Release.

7.

Complete Agreement.  This Release sets forth the entire understanding of the
Parties with respect to the subject matter hereof, and supersedes all prior
letters of intent, term sheets, agreements, arrangements and communications (and
all drafts thereof).

8.

Severability.  If one or more of the provisions of this Release are held to be
unenforceable under applicable law, then such provision or provisions shall be
excluded from





- 3 -







--------------------------------------------------------------------------------










this Release and the balance of this Release shall be interpreted as if such
provision or provisions were so excluded and shall be enforceable in accordance
with its terms.  

9.

Counterparts.  This Release may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  

IN WITNESS WHEREOF, the parties hereto have executed this Mutual Release and
Waiver as of the day and year first above written.




BOSTON AVENUE CAPITAL, LLC




_____________________________________

  Name:

  Title:







JOHN ROMM, M.D., AN INDIVIDUAL







_____________________________________

  John Romm, M.D.

  














- 4 -







--------------------------------------------------------------------------------










ANNEX A




MUTUAL RELEASE AND WAIVER




THIS MUTUAL RELEASE AND WAIVER (this “Release”) is entered into as of February
15, 2008, by and between Boston Avenue Capital, LLC (“BAC”), an Oklahoma limited
liability company, and Stuart Silverman, M.D., an individual resident in
California and a member of the Board of Directors of CompuMed, Inc. (the
“Company”), a Delaware corporation, and unaffiliated with BAC (the “Board
Member”).

WHEREAS, the Board Member is willing to resign, as BAC requires, in order to
facilitate the Company’s financing agreement with BAC, if and only if, BAC
releases him individually from all present and future claims, which BAC is
willing to do if, and only if, the Board Member, acting individually, also
releases BAC from all present and future claims;

WHEREAS, BAC, the Company and the Board Member are parties to that certain
Agreement, dated as of February 15, 2008, pursuant to which the Board Member has
agreed to submit his resignation to the Company concurrently with the execution
and delivery of that Agreement;

NOW, THEREFORE, in consideration of the Parties’ mutual covenants and agreements
set forth herein, and for other valuable and adequate consideration received,
the parties hereto hereby agree as follows:

1.

Mutual General Release.

(a)

BAC and each of its respective affiliates (which term excludes the Company under
this Release), successors, assigns, directors, officers, employees, agents and
their respective heirs, executors, beneficiaries and personal representatives
(collectively, the “BAC Releasing Parties”), knowingly and voluntarily, release,
waive and forever discharge (collectively, the “BAC Release”) Stuart Silverman
and his heirs, executors, beneficiaries, successors, agents, assigns and
personal representatives (collectively, the “BAC Released Parties”) from any and
all claims, demands, damages, liabilities, obligations, manner of actions,
causes, causes of action, suits, debts, sums of money, accounts, reckonings,
bonds, bills, trespasses, judgments and executions, whatever, whether at law or
in equity (collectively, “Claims”) of any kind, nature or description whatever,
whether known or unknown (and if unknown, regardless of whether knowledge of the
same may have affected the decision to make this BAC Release), which now exist
or which may hereafter arise based on any fact or circumstance arising or
occurring on or at any time prior to the date hereof related to the Agreement.
 In furtherance of the foregoing, BAC covenants on behalf of itself and the BAC
Releasing Parties not to sue or prosecute any action against any of the BAC
Released Parties with respect to any of the matters within the scope of this
Release and agree to hold each of the BAC Released Parties harmless with respect
to any such suit or prosecution in contravention of this Section 1.

(b)

 Stuart Silverman, for himself and his heirs, executors, beneficiaries,
successors, agents, assigns and personal representatives (collectively, the
“Stuart Silverman Releasing





- 1 -




--------------------------------------------------------------------------------










Parties”), knowingly and voluntarily, releases, waives and forever discharges
(collectively, the “Stuart Silverman Release”) BAC and each of its respective
affiliates (which term excludes the Company under this Release), successors,
assigns, directors, officers, employees, agents and their respective heirs,
executors, beneficiaries and personal representatives (collectively, the “Stuart
Silverman Released Parties”) from any and all claims, demands, damages,
liabilities, obligations, manner of actions, causes, causes of action, suits,
debts, sums of money, accounts, reckonings, bonds, bills,  trespasses, judgments
and executions, whatever, whether at law or in equity (collectively, “Claims”)
of any kind, nature or description whatever, whether known or unknown (and if
unknown, regardless of whether knowledge of the same may have affected the
decision to make this Stuart Silverman Release), which now exist or which may
hereafter arise based on any fact or circumstance arising or occurring on or at
any time prior to the date hereof related to the Agreement.  In furtherance of
the foregoing, Stuart Silverman covenants on behalf of himself and the Stuart
Silverman Releasing Parties not to sue or prosecute any action against any of
the Resigning Director Released Parties with respect to any of the matters
within the scope of this Release and agrees to hold each of the Resigning
Director Released Parties harmless with respect to any such suit or prosecution
in contravention of this Section 1.

2.

Waiver of Certain Matters.  Each of the parties of this Agreement expressly
waives and relinquishes any and all rights or benefits such party might have or
acquire pursuant to California Civil Code Section 1542, which reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Each party acknowledges that such party may have sustained damages and losses
which presently are unknown and unsuspected, and such losses as were sustained
may give rise to additional losses and expenses in the future which are not now
anticipated.  Nevertheless, each party acknowledges that the BAC Release and the
Stuart Silverman Release, as applicable, has been negotiated and agreed upon in
light of this realization and, being fully aware of this situation,  each party
hereby expressly waives any rights that it may have under California Civil Code
Section 1542, as well as any other state or federal statutes or common law
principles of similar effect.  Further, each party fully understands that, if
the facts with respect to the BAC Release and the Stuart Silverman Release, as
applicable, are found hereafter to be other than or different from the facts now
believed by it to be true, such party expressly accepts and assumes the risk of
such possible differences in fact regardless of any possible reason for such
possible differences in fact, and agrees that the BAC Release and the Stuart
Silverman Release, as applicable, shall remain in effect notwithstanding any
such differences in fact.




3.

No Assignment of Claims.

(a)

 BAC, on its behalf and on behalf of the BAC Releasing Parties, represents and
warrants that there has been no assignment, sale or transfer, by operation of
law or otherwise, of any claim, right, or interest released by the BAC Release.
 BAC, on its behalf and on behalf of





- 2 -




--------------------------------------------------------------------------------










the BAC Releasing Parties, agrees to indemnify, defend and hold harmless the BAC
Released Parties from any claim, liability, or expense which may be incurred as
a result of the assertion of any such claim, right, or interest by any person by
reason of any such assignment, sale, or transfer.

(b)

Stuart Silverman, on behalf of himself and Stuart Silverman Releasing Parties,
represents and warrants that there has been no assignment, sale or transfer, by
operation of law or otherwise, of any claim, right, or interest released by
Stuart Silverman Release.  Stuart Silverman, on behalf of himself and Stuart
Silverman Releasing Parties, agree to indemnify defend and hold harmless Stuart
Silverman Released Parties from any claim, liability, or expense which may be
incurred as a result of the assertion of any such claim, right or, interest by
any person by reason of any such assignment, sale, or transfer.

4.

Authority; Enforceability.

(a)

BAC represents and warrants to Stuart Silverman that it has the requisite power
and authority to enter into and perform the terms of this Release, that no
further authority or approval is necessary, that the person executing this
Release on its behalf has the full right and authority to fully commit and bind
each such party and that this Release constitutes the valid and binding
obligation of each such party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and to general principles of equity.

(b)

Stuart Silverman represents and warrants to BAC that he/she has the requisite
power and authority to enter into and perform the terms of this Release, that no
further authority or approval is necessary, that in executing this Release the
Stuart Silverman on its behalf has the full right and authority to fully commit
and bind each such party and that this Release constitutes the valid and binding
obligation of each such party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and to general principles of equity.

5.

Governing Law.  This Release shall be governed by and construed exclusively in
accordance with the laws of the State of California, excluding that body of law
relating to conflict of laws and choice of law.  

6.

Amendments; Waivers.  This Release may be amended only by a writing executed by
all of the parties hereto.  A party may waive in writing compliance by the other
party hereto with any of the terms, covenants or conditions contained in this
Release (except such as may be imposed by law).  Any waiver by a party of any
violation of, breach of, or default under, any provision of this Release, by the
other party shall not be construed as, or constitute, a continuing waiver of
such provision, or waiver of any other violation of, breach of or default under
any other provision of this Release.

7.

Complete Agreement.  This Release sets forth the entire understanding of the
Parties with respect to the subject matter hereof, and supersedes all prior
letters of intent, term sheets, agreements, arrangements and communications (and
all drafts thereof).





- 3 -




--------------------------------------------------------------------------------










8.

Severability.  If one or more of the provisions of this Release are held to be
unenforceable under applicable law, then such provision or provisions shall be
excluded from this Release and the balance of this Release shall be interpreted
as if such provision or provisions were so excluded and shall be enforceable in
accordance with its terms.  

9.

Counterparts.  This Release may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  

IN WITNESS WHEREOF, the parties hereto have executed this Mutual Release and
Waiver as of the day and year first above written.




BOSTON AVENUE CAPITAL, LLC




_____________________________________

  Name:

  Title:







STUART SILVERMAN, M.D., AN INDIVIDUAL







_____________________________________

  Stuart Silverman, M.D.

  

















- 4 -




--------------------------------------------------------------------------------










ANNEX A




MUTUAL RELEASE AND WAIVER




THIS MUTUAL RELEASE AND WAIVER (this “Release”) is entered into as of February
15, 2008, by and between Boston Avenue Capital, LLC (“BAC”), an Oklahoma limited
liability company, and John Minnick, an individual resident in Kansas and a
member of the Board of Directors of CompuMed, Inc. (the “Company”), a Delaware
corporation, and unaffiliated with BAC (the “Board Member”).

WHEREAS, the Board Member is willing to resign, as BAC requires, in order to
facilitate the Company’s financing agreement with BAC, if and only if, BAC
releases him individually from all present and future claims, which BAC is
willing to do if, and only if, the Board Member, acting individually, also
releases BAC from all present and future claims;

WHEREAS, BAC, the Company and the Board Member are parties to that certain
Agreement, dated as of February 15, 2008, pursuant to which the Board Member has
agreed to submit his resignation to the Company concurrently with the execution
and delivery of that Agreement;

NOW, THEREFORE, in consideration of the Parties’ mutual covenants and agreements
set forth herein, and for other valuable and adequate consideration received,
the parties hereto hereby agree as follows:

1.

Mutual General Release.

(a)

BAC and each of its respective affiliates (which term excludes the Company under
this Release), successors, assigns, directors, officers, employees, agents and
their respective heirs, executors, beneficiaries and personal representatives
(collectively, the “BAC Releasing Parties”), knowingly and voluntarily, release,
waive and forever discharge (collectively, the “BAC Release”) John Minnick and
his heirs, executors, beneficiaries, successors, agents, assigns and personal
representatives (collectively, the “BAC Released Parties”) from any and all
claims, demands, damages, liabilities, obligations, manner of actions, causes,
causes of action, suits, debts, sums of money, accounts, reckonings, bonds,
bills, trespasses, judgments and executions, whatever, whether at law or in
equity (collectively, “Claims”) of any kind, nature or description whatever,
whether known or unknown (and if unknown, regardless of whether knowledge of the
same may have affected the decision to make this BAC Release), which now exist
or which may hereafter arise based on any fact or circumstance arising or
occurring on or at any time prior to the date hereof related to the Agreement.
 In furtherance of the foregoing, BAC covenants on behalf of itself and the BAC
Releasing Parties not to sue or prosecute any action against any of the BAC
Released Parties with respect to any of the matters within the scope of this
Release and agree to hold each of the BAC Released Parties harmless with respect
to any such suit or prosecution in contravention of this Section 1.

(b)

 John Minnick, for himself and his heirs, executors, beneficiaries, successors,
agents, assigns and personal representatives (collectively, the “John Minnick
Releasing Parties”),





- 1 -







--------------------------------------------------------------------------------










knowingly and voluntarily, releases, waives and forever discharges
(collectively, the “John Minnick Release”) BAC and each of its respective
affiliates (which term excludes the Company under this Release), successors,
assigns, directors, officers, employees, agents and their respective heirs,
executors, beneficiaries and personal representatives (collectively, the “John
Minnick Released Parties”) from any and all claims, demands, damages,
liabilities, obligations, manner of actions, causes, causes of action, suits,
debts, sums of money, accounts, reckonings, bonds, bills,  trespasses, judgments
and executions, whatever, whether at law or in equity (collectively, “Claims”)
of any kind, nature or description whatever, whether known or unknown (and if
unknown, regardless of whether knowledge of the same may have affected the
decision to make this John Minnick Release), which now exist or which may
hereafter arise based on any fact or circumstance arising or occurring on or at
any time prior to the date hereof related to the Agreement.  In furtherance of
the foregoing, John Minnick covenants on behalf of himself and the John Minnick
Releasing Parties not to sue or prosecute any action against any of the
Resigning Director Released Parties with respect to any of the matters within
the scope of this Release and agrees to hold each of the Resigning Director
Released Parties harmless with respect to any such suit or prosecution in
contravention of this Section 1.

2.

Waiver of Certain Matters.  Each of the parties of this Agreement expressly
waives and relinquishes any and all rights or benefits such party might have or
acquire pursuant to California Civil Code Section 1542, which reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Each party acknowledges that such party may have sustained damages and losses
which presently are unknown and unsuspected, and such losses as were sustained
may give rise to additional losses and expenses in the future which are not now
anticipated.  Nevertheless, each party acknowledges that the BAC Release and the
John Minnick Release, as applicable, has been negotiated and agreed upon in
light of this realization and, being fully aware of this situation,  each party
hereby expressly waives any rights that it may have under California Civil Code
Section 1542, as well as any other state or federal statutes or common law
principles of similar effect.  Further, each party fully understands that, if
the facts with respect to the BAC Release and the John Minnick Release, as
applicable, are found hereafter to be other than or different from the facts now
believed by it to be true, such party expressly accepts and assumes the risk of
such possible differences in fact regardless of any possible reason for such
possible differences in fact, and agrees that the BAC Release and the John
Minnick Release, as applicable, shall remain in effect notwithstanding any such
differences in fact.




3.

No Assignment of Claims.

(a)

 BAC, on its behalf and on behalf of the BAC Releasing Parties, represents and
warrants that there has been no assignment, sale or transfer, by operation of
law or otherwise, of any claim, right, or interest released by the BAC Release.
 BAC, on its behalf and on behalf of





- 2 -







--------------------------------------------------------------------------------










the BAC Releasing Parties, agrees to indemnify, defend and hold harmless the BAC
Released Parties from any claim, liability, or expense which may be incurred as
a result of the assertion of any such claim, right, or interest by any person by
reason of any such assignment, sale, or transfer.

(b)

John Minnick, on behalf of himself and John Minnick Releasing Parties,
represents and warrants that there has been no assignment, sale or transfer, by
operation of law or otherwise, of any claim, right, or interest released by the
John Minnick Release.  John Minnick, on behalf of himself and the John Minnick
Releasing Parties, agree to indemnify defend and hold harmless the John Minnick
Released Parties from any claim, liability, or expense which may be incurred as
a result of the assertion of any such claim, right or, interest by any person by
reason of any such assignment, sale, or transfer.

4.

Authority; Enforceability.

(a)

BAC represents and warrants to John Minnick that it has the requisite power and
authority to enter into and perform the terms of this Release, that no further
authority or approval is necessary, that the person executing this Release on
its behalf has the full right and authority to fully commit and bind each such
party and that this Release constitutes the valid and binding obligation of each
such party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and to
general principles of equity.

(b)

John Minnick represents and warrants to BAC that he/she has the requisite power
and authority to enter into and perform the terms of this Release, that no
further authority or approval is necessary, that in executing this Release John
Minnick on its behalf has the full right and authority to fully commit and bind
each such party and that this Release constitutes the valid and binding
obligation of each such party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and to general principles of equity.

5.

Governing Law.  This Release shall be governed by and construed exclusively in
accordance with the laws of the State of California, excluding that body of law
relating to conflict of laws and choice of law.  

6.

Amendments; Waivers.  This Release may be amended only by a writing executed by
all of the parties hereto.  A party may waive in writing compliance by the other
party hereto with any of the terms, covenants or conditions contained in this
Release (except such as may be imposed by law).  Any waiver by a party of any
violation of, breach of, or default under, any provision of this Release, by the
other party shall not be construed as, or constitute, a continuing waiver of
such provision, or waiver of any other violation of, breach of or default under
any other provision of this Release.

7.

Complete Agreement.  This Release sets forth the entire understanding of the
Parties with respect to the subject matter hereof, and supersedes all prior
letters of intent, term sheets, agreements, arrangements and communications (and
all drafts thereof).





- 3 -







--------------------------------------------------------------------------------










8.

Severability.  If one or more of the provisions of this Release are held to be
unenforceable under applicable law, then such provision or provisions shall be
excluded from this Release and the balance of this Release shall be interpreted
as if such provision or provisions were so excluded and shall be enforceable in
accordance with its terms.  

9.

Counterparts.  This Release may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  

IN WITNESS WHEREOF, the parties hereto have executed this Mutual Release and
Waiver as of the day and year first above written.




BOSTON AVENUE CAPITAL, LLC




_____________________________________

  Name:

  Title:







JOHN MINNICK, AN INDIVIDUAL







_____________________________________

  John Minnick

  

















- 4 -





